Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/853,707 filed on April 20, 2020.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Display Panel Solving Light Diffraction Problem and Manufacturing Method Thereof”.



Close of Prosecution on the Merits
6.	The following claims 10, 15, 17-19 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/clarify the claim languages as underlined.
Claim 10. (As interpreted) The display panel of claim 9, further comprising:
a driving circuit layer
a planarization layer
a pixel defining layer disposed on one side of the planarization layer facing away from the driving circuit layer, wherein the pixel defining layer is provided with a plurality of openings, wherein the plurality of first light-emitting elements are disposed in the plurality of openings, wherein the first organic layer is the planarization layer and/or the pixel defining layer.
Claim 15. (As interpreted) The display panel of claim 14, further comprising:
a pixel defining layer
wherein the pixel defining layer is made of a hydrophobic material. 
Claim 17. (As interpreted) The display panel of claim 16, further comprising:
a driving circuit layer
a planarization layer
a bonding layer of the micro inorganic light-emitting diode, wherein the bonding layer is disposed on the one side of the planarization layer facing away from the driving circuit layer, wherein the micro inorganic light-emitting diode is disposed on one side of the bonding layer facing away from the planarization layer, and the micro inorganic light-emitting diode is bonded to the bonding layer;
a pixel defining layer
an organic layer
wherein the first organic layer has different thickness in at least part of the plurality of transparent regions.
Claim 18. (As interpreted) A display device, comprising:
a display panel; and
a photosensor
wherein the display panel comprises:
a display area, wherein the display area comprises a transparent display region, wherein the transparent display region comprises a plurality of transparent regions distributed in an array and a plurality of light-emitting regions, wherein each light-emitting region of the plurality of light-emitting regions is disposed between two adjacent transparent regions in the plurality of transparent regions;

a plurality of first light-emitting elements located on the first side of the substrate, and wherein the plurality of first light-emitting elements are disposed in the plurality of light-emitting regions,
wherein in the transparent display region, film layers in at least two adjacent transparent regions in the plurality of transparent regions have different thicknesses, and/or the film layers in the at least two adjacent transparent regions in the plurality of transparent regions are made of different materials.
Claim 19. (As interpreted) A manufacturing method of a display panel, comprising:
providing a substrate, wherein the substrate comprises a display area, wherein the display area comprises a transparent display region and the transparent display region comprises a plurality of transparent regions distributed in an array and a plurality of light-emitting regions disposed between adjacent transparent regions in the plurality of transparent regions;
forming a plurality of first light-emitting elements on the substrate, wherein the plurality of first light-emitting elements are disposed in the plurality of light-emitting regions; and
forming a plurality of film layers stacked on the substrate,
of the plurality of film layers in at least two adjacent transparent regions in the plurality of transparent regions have different thicknesses, and/or the film layers of the plurality of film layers in the at least two adjacent transparent regions in the plurality of transparent regions are made of different materials.
7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
8.	Claims 1-19 are considered to be allowable.
9.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a display panel, comprising:
film layers in at least two adjacent transparent regions in the plurality of transparent regions have different thicknesses;

Claim 18: the prior art of record alone or in combination neither teaches nor makes obvious a display device, comprising:
film layers in at least two adjacent transparent regions in the plurality of transparent regions have different thicknesses;


film layers of the plurality of film layers in at least two adjacent transparent regions in the plurality of transparent regions have different thicknesses;

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819